 



CONSULTING AGREEMENT AMENDMENT #1

 

Exhibit 10.1

 

This CONSULTING AGREEMENT AMENDMENT (the “Amendment”) is made and entered into
as of June 1, 2014 and effective on June 1, 2014 (the “Effective Date”) and it
amends the previous CONSULTING AGREMENT dated January 1st 2014 by and between
Cyalume Specialty Products, Inc., a Delaware corporation (the “Company”), and
James G. Schleck (“Consultant”).

 

RECITALS

 

WHEREAS, Consultant has previously been employed by the Company; and

 

WHEREAS, the Company desires to engage Consultant to perform certain advisory
consulting services specified herein and Consultant desires to be engaged as an
independent contractor in accordance with the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties agree to amend the Agreement as follows:

 

1.                  Scope of Services and Responsibilities of Consultant. –
Section (c) to be replaced as follows:

 

(c) Consultant shall provide the Consulting Services on a non-exclusive basis,
subject to the restrictions set forth herein, including without limitation those
set forth in Section 5 of this Agreement.

 

2.                  Compensation for the Consulting Services.

 

(a) In consideration of the Consulting Services performed by Consultant, the
Company agrees to pay to Consultant $10,000 per month payable monthly in
arrears.

 

(b) The Company shall pay or reimburse Consultant for all reasonable and
necessary expenses incurred by him in connection with the performance of his
duties hereunder in accordance with the policies and procedures of the Company
as in effect from time to time; provided that: (a) Consultant obtains the
Company’s prior written consent for any expense in excess of $1,000; and
(b) Consultant provides the Company with such documentary evidence as shall be
reasonably required by the Company.

 

 

3.                  Independent Contractor Status. NO CHANGE

 

4.                  Duration and Termination of Engagement. NO CHANGE

 

5.                  Confidential Information; Non-Competition and
Non-Solicitation. NO CHANGE

 

6.                  Benefits. NO CHANGE

 



 

 

 

7.                Stock Option Award. NO CHANGE

 

8.                Inventions. NO CHANGE

 

9.                Remedies for Breach. NO CHANGE

 

10.              Waiver. NO CHANGE

 

11.              Governing Law. NO CHANGE

 

12.              Waiver of Jury Trial. NO CHANGE

 

13.              Notices. NO CHANGE

 

14.              Miscellaneous. NO CHANGE

 

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Consulting Agreement to
be executed as of the date first set forth above.

 

 



  CYALUME SPECIALTY PRODUCTS, INC.                             By: /s/ Zivi
Nedivi       Name:  Zivi Nedivi       Title: Chief Executive Officer            
                        /s/ James G. Schleck     JAMES G. SCHLECK  

 

 



2

